Order of the Court: The amended petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed. Respondent Jorge A. Marrero is suspended from the practice of law for six months and until further order of Court, with the suspension stayed after 30 days by a two-year period of probation subject to the following conditions, effective on the effective date of discipline: (a) Respondent shall abstain from the usage of alcohol and any unprescribed controlled substances; (b) Respondent shall continue the course of treatment recommended by the New Hope Recovery Center; (c) Respondent shall keep the Administrator informed of his current course of treatment, his attendance, and any change in the course of treatment; (d) Respondent shall, upon request of the Administrator, submit to random substance testing by a mental health professional or facility approved by the Administrator, within eight hours of receiving notice by the Administrator that he shall submit to the testing. The results of the tests shall be reported to the Administrator. Respondent shall pay any and all costs of such testing; (e) Respondent shall participate in Alcoholics Anonymous by attending at least two meetings per week and shall maintain a log of his attendance at the meetings and submit it to the Administrator with his quarterly reports; (f) Respondent shall maintain a sponsor in the 12-step program and shall provide the name, address and telephone number of the sponsor to the Administrator within 14 days of being placed on probation. Respondent shall request that the sponsor communicate with the Administrator in writing on a quarterly basis regarding the Respondents participation and progress in the 12-step program; (g) Respondent shall report to the Administrator any lapse in his sobriety or usage of any unprescribed controlled substances within 72 hours of that usage; (h) Respondent shall attend meetings scheduled by the Commission probation officer as requested by the Administrator. The Respondent shall submit quarterly written reports to the Administrator concerning the extent of his compliance with the conditions of probation; (i) Respondent shall notify the Administrator within 14 days of any change of address; (j) Respondent shall comply with the Illinois Rules of Professional Conduct and shall timely cooperate with the Administrator in providing information regarding any investigation relating to his conduct; (k) Respondent shall reimburse the Commission for the costs of this proceeding, as defined in Supreme Court Rule 773, and shall reimburse the Commission for any further costs incurred during the period of probation; and (1) Probation shall be revoked if Respondent is found to have violated any of the terms of probation. The period of suspension shall commence from the date of the determination that any condition of probation has been violated and shall continue until further order of the Court. Suspension effective November 1, 2005. Respondent Jorge A. Marrero shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension/probation.